Mr. Justice Holdom delivered the opinion of the court. 6. Damages, § 243*—how determined. Damages must be assessed from the evidence in the record, and not dehors the record. 7. Appeal and error, § 576*—when cross errors assigned cannot be heard. On appeal from a judgment for plaintiffs in an action tried without a jury, cross errors assigned by plaintiffs as to the measure of damages cannot be heard where no objection or exception to the action of the court complained of was made or preserved at the trial. 8. Appeal and error, § 1810*—when failure to except to judgment does not prevent entry of proper judgment. Where in an action tried without a jury the court adopts a wrong measure of damages and consequently enters a judgment for plaintiffs in an amount less than the amount of such judgment if a proper measure of damages had been adopted, the Appellate Court is not prevented from entering the proper judgment by the fact that plaintiffs’ cross errors cannot be heard, owing to the want of objection or exception in the trial court.